Parker C. J.
delivered the opinion of the Court. We think that the owners of a vessel, which, by collision with another vessel, has caused damage through the fault or negligence of any one on board, is answerable to the injur 2d party, in respect of their property, notwithstanding there may be a pilot on board, who has the entile control and managsment of the vessel. It is more convenient that such owner sb mid seek his remedy against the pilot, whom he has selectee for this service, than that the injured party should ; and it is more conformable to the general spirit of the law ; for although the pilot holds his commission under the executive authority of the Commonwealth, yet in many respects he is the servant of the owner who employs him, and in regard to the time of sailing is undoubtedly under the direction of the owner. Thu master, in such case, would not be liable, for he is answerable only in respect of his authority over the vessel, which authoi ity is entirely superseded by that of the pilot, when the vesse is under sail within pilot ground ; and so it is decided in Snell v. Rich, 1 Johns. R. 305, in which case the court avoid g ving any opinion in regard to the liability of the owners when a pilot is onboard. In a note to the American edition of A bbott on Shipping, it is laid down in general terms, that the owner is liable, although there be a pilot on board who is appointed b> *25public authority ; and this position is supported by the case of Bussy v. Donaldson, 4 Dallas, 206, and the principle is fully recognised in the case of Fletcher v. Braddick, 5 Bos. & Pul. 182. The pilot is indeed put in the place of the master, and there is as much reason for the owner’s liability in one case as in the other.1

Judgment according to verdict.


 See Revised Stat. c. 32, § II ; Abbott on Ship. (edit. 1829,) 100,161, and note.